EXHIBIT 10.20


The following form of agreement was executed by The Ohio Valley Bank Company and
each of the following directors on the dates indicated beside their names:


Name
 
Date of Agreement
     
David W. Thomas
 
December 20, 2016
     
Harold A. Howe
 
December 13, 2016
     
Jeffrey E. Smith
 
December 13, 2016
     
Steven B. Chapman
 
December 13, 2016
     
Thomas E. Wiseman
 
December 13, 2016





2016 DETERMINATION OF DIRECTOR'S FEES
 
FOR PURPOSES OF THE DIRECTOR RETIREMENT AGREEMENT
FOR _____________


THIS AGREEMENT is made this ______ day of December, 2016, by and between THE
OHIO VALLEY BANK COMPANY located in Gallipolis, Ohio (the "Company"), and
______________ (the "Director").
 
The Company and the Director entered into a DIRECTOR RETIREMENT AGREEMENT most
recently amended and restated on ____________________, 20__ (the "Agreement").
 
The Director agrees that Director's "total annual or monthly fees" for purposes
of sections 2.1.1 Normal Retirement Benefit, 2.2.1 Disability Benefit, and 3.1.1
Death During Active Service will include the annual board retainer and monthly
fees paid to all directors, earned by the Director during a Plan Year and will
not include committee fees of any type, lead director fees or other special
director fees.


The parties, by executing this Agreement hereby agree to the terms stated
herein.


 
DIRECTOR:
 
THE OHIO VALLEY BANK COMPANY
               
By:
     
 
Title:
 


